J-S56012-20


                                   2021 PA Super 75

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MELVIN HOWARD                              :
                                               :
                       Appellant               :   No. 2821 EDA 2019

            Appeal from the PCRA Order Entered September 11, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0304271-1988


BEFORE:       BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

OPINION BY BENDER, P.J.E.:                               FILED APRIL 20, 2021

        Appellant, Melvin Howard, appeals from the order dismissing his

untimely petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546. After careful review, we affirm.

        The facts underlying Appellant’s conviction are not germane to this

appeal. The PCRA court described the relevant procedural history of this case

as follows:

        On September 14, 1989, a jury found [Appellant] guilty of first[-
        ]degree murder and related charges in connection with the
        stabbing death of Clarence Woodlock. During the penalty phase,
        the jury returned a verdict of death for the murder. [Appellant]
        appealed this judgment of sentence; his sentence was affirmed by
        the Pennsylvania Supreme Court on August 8, 1994.
        Commonwealth v. Howard, 645 A.2d 1300 (Pa. 1994).

        On May 11, 1995, [Appellant] filed his first PCRA petition, raising
        several claims of ineffective assistance of counsel. This petition
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S56012-20


        was dismissed by the PCRA court and subsequently affirmed by
        the Sup[reme] Court on October 1, 1998. Commonwealth v.
        Howard, 719 A.2d 233 (Pa. 1998). On July 17, 1999, he filed his
        second PCRA petition, claiming that the prosecutor’s use of
        peremptory strikes during jury selection was racially
        discriminatory in violation of Batson v. Kentucky, 476 U.S. 79
        (1986). This petition was dismissed as untimely on February 24,
        2000. The Supreme Court affirmed the dismissal on January 22,
        2002. Commonwealth v. Howard, 788 A.2d 351 (Pa. 2002).

        On September 16, 2011, by agreement between the parties, the
        Honorable Carolyn Temin vacated [Appellant]’s death sentence
        and resentenced him to life imprisonment without the possibility
        of parole.[1]

        On August 23, 2018, [Appellant] filed his third PCRA petition, the
        matter before this [c]ourt. [Appellant] is represented by Ayanna
        Williams, Esquire[,] of the Federal Community Defender Office for
        the Eastern District of Pennsylvania. In his petition, [Appellant]
        alleges a Batson violation based upon the findings of the [2018
        Joint State Government Commission Report on Capital
        Punishment (“JSGC Report”)]. He claims that the commission’s
        findings on jury selection in capital cases is a newly-discovered
____________________________________________


1   Appellant adds that:

        While the second PCRA petition was pending, [Appellant] filed a
        Petition for a Writ of Habeas Corpus in the United States District
        Court for the Eastern District of Pennsylvania. The District Court
        held the federal proceedings in suspense pending the exhaustion
        of [Appellant]’s claim that, in light of Atkins v. Virginia, 536 U.S.
        304 (2001) [(prohibiting the execution of inmates with severe
        mental disabilities)], his death sentence was unconstitutional. On
        September 16, 2011, the Honorable Carol Temin of the
        Pennsylvania Court of Common Pleas, by agreement of the
        parties, vacated Appellant’s death sentence and resentenced
        [him] to life in prison without the possibility of parole.

Appellant’s Brief at 3. Our review of the January 28, 2011 hearing addressing
Appellant’s Atkins claim, and from the September 15, 2011 resentencing
hearing, indicates that Appellant either met the criteria for relief under Atkins
due to severe mental impairment, or that the Commonwealth declined to
oppose that claim after conducting its own investigation. See N.T., 1/28/11,
at 1-10.

                                           -2-
J-S56012-20


      fact that allows him to overcome the time bar. On May 3, 2019,
      the Commonwealth filed its Motion to Dismiss. On May 21, 2019,
      [Appellant] replied to the Commonwealth’s Motion to Dismiss. On
      August 6, 2019, this [c]ourt sent [Appellant] a Notice of Intent [to
      Dismiss the Petition] [p]ursuant to [Pa.R.Crim.P.] 907. On August
      26, 2019, [Appellant] replied to the [Rule] 907 Notice. On
      September 11, 2019, this [c]ourt dismissed [Appellant]’s petition
      as untimely and without merit. On October 2, 2019, [Appellant]
      appealed this dismissal to the Superior Court.

PCRA Court Opinion (“PCO”), 6/30/20, at 2-3. The PCRA court did not order

Appellant to file a Pa.R.A.P. 1925(b) statement, and Appellant did not file one.

The court issued its Rule 1925(a) opinion on June 30, 2020.

      Appellant now presents the following questions for our review:

      I. Did the court below err in concluding that the claims raised in
      [Appellant]’s successor PCRA petition were untimely under 42
      Pa.C.S. § 9545(b), where the newly[-]discovered evidence
      included admissions from the [JSGC Report] regarding racial
      disparities in jury selection?

      II. Did the court below err in denying a new trial where [Appellant]
      pled and proved that racial discrimination during jury selection
      violated his rights to a jury of his peers and to be free from cruel
      punishments under Article I, Sections 6 and 13 of the
      Pennsylvania Constitution?

Appellant’s Brief at 2.

      We review an order dismissing a petition under the PCRA in the
      light most favorable to the prevailing party at the PCRA level. This
      review is limited to the findings of the PCRA court and the evidence
      of record. We will not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.


                                     -3-
J-S56012-20



Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (internal

citations omitted).

      We must begin by addressing the timeliness of Appellant’s petition,

because the PCRA time limitations implicate our jurisdiction and may not be

altered or disregarded in order to address the merits of a petition.      See

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under the

PCRA, any petition for post-conviction relief, including a second or subsequent

one, must be filed within one year of the date the judgment of sentence

becomes final, unless one of the following exceptions set forth in 42 Pa.C.S. §

9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States
            or the Supreme Court of Pennsylvania after the time
            period provided in this section and has been held by
            that court to apply retroactively.




                                       -4-
J-S56012-20



42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, Section 9545(b)(2) requires that

any petition attempting to invoke one of these exceptions “be filed within one

year of the date the claim could have been presented.”            42 Pa.C.S. §

9545(b)(2).

       Appellant concedes that his petition is untimely. In his first issue, he

asserts that his petition meets the timeliness exception set forth in Section

9545(b)(1)(ii), which concerns newly-discovered facts. Appellant describes

the new facts as follows:

       Prompted by troubling reports from the American Bar Association
       … and the Pennsylvania Supreme Court’s Committee on Racial and
       Gender Bias in the Justice System…, the Pennsylvania Senate
       directed the JSGC “to conduct a study on capital punishment in
       this Commonwealth,” covering eighteen specific topics and
       problems. Pa. Sen. Res. 6 at 2-6 (Dec. 6, 2011). On June 25,
       2018, the JSGC issued its report entitled “Capital Punishment in
       Pennsylvania: The Report of the Task Force and Advisory
       Committee.”[2]

       The JSGC Report revealed that racial disparities in jury selection
       pervasively and persistently infected the Commonwealth’s capital
       prosecution system and that Pennsylvania should adopt structural
       and procedural reforms to address such defects. [Appellant]’s
       petition for PCRA and habeas relief, which raised constitutional
       violations arising from discriminatory jury selection practices in
       capital prosecutions, was filed within sixty days of the publication
       of the JSGC Report.

Appellant’s Brief at 4 (footnote omitted). He further argues that:

       The discriminatory exercise of peremptory challenges against
       black prospective jurors in [Appellant]’s case was consistent with
       the systematic racial discrimination in jury selection identified in
       the JSGC Report. The prosecutor in [Appellant]’s case struck 1.5
____________________________________________


2As of the date of the filing of this decision, the JSGC Report can be found at
http://jsg.legis.state.pa.us/publications.cfm?JSPU_PUBLN_ID=472.

                                           -5-
J-S56012-20


      times as many black prospective jurors as white, which is
      statistically significant. The intentional and pervasive practice of
      race discrimination infringed on [Appellant]’s rights to be tried by
      a jury that was representative of the community and subjected
      him to a cruel punishment, in violation of Pennsylvania’s
      Constitution.

Id. at 42.

      Thus, the crux of Appellant’s argument is that the JSGC Report provides

newly-discovered evidence of racial discrimination that occurred during his

jury selection process, providing a factual basis to support several

constitutional claims that would potentially entitle him to a new trial. The

PCRA court determined that the JSGC Report did not satisfy the requirements

of Section 9545(b)(1)(ii), concluding generally that:

      [A] review of the JSGC [R]eport shows that the underlying data
      used to perform the statistical analysis was not new and was part
      of the public domain before the report’s release. Since the
      underlying data was known and available to the public for years
      prior to the report’s release, and [Appellant] has been represented
      by counsel so the pro se defendant exception does not apply, this
      report cannot be considered a newly-discovered fact for purposes
      of overcoming the time bar.

PCO at 8.

      As this Court has previously stated:

      The timeliness exception set forth in Section 9545(b)(1)(ii)
      requires a petitioner to demonstrate he did not know the facts
      upon which he based his petition and could not have learned those
      facts earlier by the exercise of due diligence. Commonwealth v.
      Bennett, 930 A.2d 1264, 1271 (Pa. 2007).           Due diligence
      demands that the petitioner take reasonable steps to protect his
      own interests. Commonwealth v. Carr, 768 A.2d 1164, 1168
      (Pa. Super. 2001). A petitioner must explain why he could not
      have learned the new fact(s) earlier with the exercise of due
      diligence. Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa.
      2001); Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa.

                                     -6-
J-S56012-20


      Super. 2010)…. This rule is strictly enforced. Id. Additionally,
      the focus of this exception “is on the newly[-]discovered facts, not
      on a newly[-]discovered or newly[-]willing source for previously
      known facts.” Commonwealth v. Marshall, 947 A.2d 714, 720
      (Pa. 2008)….

      The timeliness exception set forth at Section 9545(b)(1)(ii) has
      often mistakenly been referred to as the “after-discovered
      evidence” exception. Bennett, supra at … 1270. “This shorthand
      reference was a misnomer, since the plain language of subsection
      (b)(1)(ii) does not require the petitioner to allege and prove a
      claim of ‘after-discovered evidence.’” Id. Rather, as an initial
      jurisdictional threshold, Section 9545(b)(1)(ii) requires a
      petitioner to allege and prove that there were facts unknown to
      him and that he exercised due diligence in discovering those facts.
      See 42 Pa.C.S. § 9545(b)(1)(ii); Bennett, supra.                 Once
      jurisdiction is established, a PCRA petitioner can present a
      substantive after-discovered-evidence claim. See 42 Pa.C.S. §
      9543(a)(2)(vi) (explaining that to be eligible for relief under PCRA,
      petitioner must plead and prove by preponderance of evidence
      that conviction or sentence resulted from, inter alia, unavailability
      at time of trial of exculpatory evidence that has subsequently
      become available and would have changed outcome of trial if it
      had been introduced). In other words[:]

         [S]ubsection (b)(1)(ii) has two components, which must be
         alleged and proved. Namely, the petitioner must establish
         that: 1) the facts upon which the claim was predicated were
         unknown and 2) could not have been ascertained by the
         exercise of due diligence. If the petitioner alleges and
         proves these two components, then the PCRA court has
         jurisdiction over the claim under this subsection.

      Bennett, … 930 A.2d at 1272 (internal citations omitted)
      (emphasis in original). Thus, the “new facts” exception at Section
      9545(b)(1)(ii) does not require any merits analysis of an
      underlying after-discovered-evidence claim. Id. at … 1271.

Commonwealth v. Brown, 111 A.3d 171, 176–77 (Pa. Super. 2015) (some

citations reformatted, footnote omitted).

      Appellant first asserts that the PCRA court erred by determining that the

substance of the facts contained in the JSGC Report was not previously


                                      -7-
J-S56012-20



unknown, asserting that “a governmental agency’s public admission of

widespread, systemic error in criminal prosecutions, like the JSGC Report …,

itself represents a new fact triggering the … time period to file a successive

petition” under Section 9545(b)(2), relying on our Supreme Court’s reasoning

in Commonwealth v. Chmiel, 173 A.3d 617 (Pa. 2017). Appellant’s Brief at

13. He further argues:

      To the extent that the JSGC Report relied on pre-existing data and
      research, the report’s authoritative analysis of both old and new
      data—and the Governor’s express invocation of the these
      recommendations to establish a moratorium on executions10—
      make the report “new evidence . . . of a higher grade or character
      than what was previous [available] on a material issue.”
      Commonwealth v. Small, 189 A.3d 961, 975-76 (Pa. 2018)
      (holding that [a] witness’ testimony recounting a confession by an
      alternate suspect was not “merely” cumulative of other
      statements because of its details and the caliber of the witness);
      Commonwealth v. McCracken, 659 A.2d 541, 545 (Pa. 1995)
      (upholding grant of new trial under the after-discovered-evidence
      standard where it was belatedly learned that the defendant may
      have been convicted on the basis of false testimony though the
      defendant previously had alleged that the witness’ testimony was
      unreliable).
         10 On February 13, 2015, Governor Tom Wolf issued the first
         in a series of reprieves postponing executions of death-
         sentenced Pennsylvania prisoners until the JSGC Report was
         issued and “any recommendations contained therein [were]
         satisfactorily addressed.” Commonwealth v. Williams,
         129 A.3d 1199, 1202 (Pa. 2015).

Id. at 15.

      In Chmiel, the appellant filed an untimely PCRA petition, “asserting that

his conviction and death sentence rested upon unreliable hair comparison

evidence in violation of the Sixth, Eighth, and Fourteenth Amendments to the



                                     -8-
J-S56012-20



United States Constitution….” Chmiel, 173 A.3d at 621. Chmiel argued that

an FBI press release (and a related Washington Post article) regarding

historically flawed hair analysis constituted new facts that satisfied the

timeliness exception of Section 9545(b)(1)(ii). The press release was

      entitled “FBI Testimony on Microscopic Hair Analysis Contained
      Errors in at Least 90 Percent of Cases in Ongoing Review.” In the
      press release, the FBI publicly disclosed the initial findings of an
      ongoing investigation undertaken jointly by the Department of
      Justice …, the FBI, the Innocence Project, and the National
      Association of Criminal Defense Lawyers …. The investigation
      scrutinized the testimony of FBI analysts concerning microscopic
      hair comparison analysis prior to 2000, the point at which
      mitochondrial DNA testing became routine in the FBI. The review
      was prompted by exonerations of three men who had been
      convicted, in part, based upon the scientifically flawed testimony
      of three FBI hair examiners. The review encompassed cases in
      which FBI microscopic hair comparison was used to link a
      defendant to a crime in both the federal and state systems. The
      FBI concluded that its examiners’ testimony in at least 90% of
      cases contained erroneous statements.           The FBI’s findings
      “confirm[ed] that the FBI microscopic hair analysts committed
      widespread, systematic error, grossly exaggerating the
      significance of their data under oath with the consequence of
      unfairly bolstering the prosecution’s case....”

Id. (citations omitted). Importantly, the “revelation was the first time the FBI

acknowledged that its microscopic hair analysts committed widespread,

systemic error by grossly exaggerating the significance of their data in criminal

trials.” Id. at 625. In denying Chmiel’s petition, the PCRA court had “narrowly

construed the newly[-]discovered[-]facts exception in holding that the

underlying information contained in the FBI press release was simply

confirmation of information that was already available in the public domain,”

relying on our Supreme Court’s decision in Commonwealth v. Edmiston, 65


                                      -9-
J-S56012-20



A.3d 339 (Pa. 2013). Id. at 625-26. The Chmiel Court summarized its prior

holding in Edmiston as follows:

     Edmiston involved a PCRA petition filed by a capital defendant
     who, like Chmiel, was convicted following the introduction of hair
     comparison analysis testimony at trial. On February 18, 2009, the
     National Academy of Sciences published a report entitled
     “Strengthening Forensic Science in the United States: A Path
     Forward” (hereinafter, “the NAS Report”). The NAS Report was a
     review of prior studies and articles, as well as the National
     Academy of Sciences’ conclusion that “there was no scientific
     support for the use of microscopic hair analysis for
     individualization that is not accompanied by mitochondrial DNA
     analysis.” Edmiston, 65 A.3d at 351.

     On April 17, 2009, Edmiston raised a facially untimely claim for
     post-conviction relief premised upon the NAS Report. Edmiston,
     65 A.3d at 344.       Edmiston relied upon the NAS Report in
     attempting to establish the newly[-]discovered[-]fact exception to
     the one-year time bar. Edmiston, 65 A.3d at 350–51; 42 Pa.C.S.
     § 9545(b)(1)(ii). Edmiston asserted that the NAS Report was a
     newly[-]discovered fact that supported his claim of actual
     innocence, because it demonstrated that the Commonwealth’s
     hair analysis evidence was “false, misleading, and unreliable.”
     Edmiston, 65 A.3d at 351.

     On appeal from the PCRA court’s dismissal of Edmiston’s petition
     as untimely, this Court addressed the applicability of the newly[-
     ]discovered[-]facts exception to the PCRA’s jurisdictional time
     restrictions. See 42 Pa.C.S. § 9545(b)(1)(ii). We observed that,
     “to constitute facts which were unknown to a petitioner and could
     not have been ascertained by the exercise of due diligence, the
     information must not be of public record and must not be facts
     that were previously known but are now presented through a
     newly discovered source.”        Edmiston, 65 A.3d at 352.6
     Evaluating Edmiston’s reliance upon the NAS Report as a newly
     discovered fact, this Court explained that “the ‘fact’ [that
     Edmiston] relies upon as newly discovered is not the publication
     of the NAS Report, but the analysis of the scientific principles
     supporting hair comparison analysis.” Id. This Court held that
     the “fact” contained within the NAS Report was not new, as
     questions about the reliability of hair comparison analysis had
     existed in various sources prior to publication of the NAS Report:

                                   - 10 -
J-S56012-20


     “Specifically, the NAS Report refers to various studies and reports
     published in the public domain as early as 1974 and as recently
     as 2007. As such, the information relied upon by [Edmiston] in
     the Report constitutes facts that were in the public domain and
     could have been discovered by [Edmiston] through the exercise
     of due diligence prior to the filing of his ... Petition.” Edmiston,
     65 A.3d at 352. This analysis led the Court to conclude that the
     NAS Report failed to satisfy the timeliness exception for newly
     discovered facts.
        6 We recently held that “the presumption that information
        which is of public record cannot be deemed ‘unknown’ for
        purposes of subsection 9545(b)(1)(ii) does not apply to pro
        se prisoner petitioners.” Commonwealth v. Burton, …
        158 A.3d 618, 637-38 ([Pa.] 2017).

Chmiel, 173 A.3d [at] 623–24….

     The Chmiel Court ultimately rejected the PCRA court’s reliance on

Edmiston, distinguishing Chmiel’s claim as follows:

        There are two newly discovered facts upon which
        Chmiel’s underlying claim is predicated, both of which were
        made public for the first time in the Washington Post article
        and the FBI press release.         First, the FBI publicly
        admitted that the testimony and statements provided
        by its analysts about microscopic hair comparison
        analysis were erroneous in the vast majority of cases.
        The FBI’s revelation reverberated throughout the country,
        marking a “watershed in one of the country’s largest
        forensic scandals,” precisely because it constituted a public
        admission by the government agency that had propounded
        the widespread use of such scientifically flawed testimony.
        The revelation was the first time the FBI acknowledged that
        its microscopic hair analysts committed widespread,
        systemic error by grossly exaggerating the significance of
        their data in criminal trials. The Washington Post article
        acknowledged the novelty of the FBI’s disclosures: “While
        unnamed federal officials previously acknowledged
        widespread problems, the FBI until now has withheld
        comment because findings might not be representative.”
        Second, the FBI press release included the revelation that
        the FBI had trained many state and local analysts to


                                    - 11 -
J-S56012-20


           provide the same scientifically flawed opinions in
           state criminal trials.

           With these newly discovered, material facts, the FBI press
           release indicates that Surma’s[3] trial testimony may have
           exceeded the limits of science and overstated to the jury the
           significance of the microscopic hair analysis. Surma used
           microscopic hair analysis in an attempt to link Chmiel to the
           crime. The FBI now has publicly repudiated the use of
           microscopic hair analysis to “link a criminal defendant to a
           crime.” The FBI’s repudiation and disclosure about its role
           in training state and local forensic examiners satisfies
           Section 9545(b)(1)(ii), and entitles Chmiel to a merits
           determination of his underlying claim.

Chmiel, 173 A.3d at 625–26 (emphasis added, citations to the record

omitted).

        In the instant case, the PCRA court distinguished the JSGC Report from

the evidence presented in Chmiel, reasoning:

        In the case at bar, [Appellant] makes a similar argument to …
        Chmiel, arguing that the information in the JSGC[] [R]eport could
        not have been discovered until the report’s release on June 25,
        2018. He claims that he “relies in significant part on the
        recommendations and conclusions of the report” which could not
        have been discovered before the report was released, however he
        does not specify what those conclusions or recommendations
        were. Most detrimental to [his] newly-discovered[-]fact argument
        is that the Chmiel [C]ourt did not overturn the standard in
        Pennsylvania that statistical analysis of the criminal justice system
        does not meet the newly-discovered[-]fact exception to the time-
        bar. Rather, it found that … Chmiel was relying on facts presented
        for the first time in a press release, not any underlying statistical
        analysis.        Without    specifying   which    conclusions     and
        recommendations are new and analogous in nature to the new
        facts in Chmiel, the relief granted in Chmiel is inapplicable to
        [Appellant]. Indeed, a review of the JSGC [R]eport shows that
        the underlying data used to perform the statistical analysis was
        not new and was part of the public domain before the report’s
____________________________________________


3   Surma testified at Chmiel’s trial as the Commonwealth’s hair analysis expert.

                                          - 12 -
J-S56012-20


     release. Since the underlying data was known and available to
     the public for years prior to the report’s release, and [] has been
     represented by counsel so the pro se defendant exception does
     not apply, this report cannot be considered a newly-discovered
     fact for purposes of overcoming the time bar.

     Furthermore, the JSGC [R]eport is substantially different than the
     press release in Chmiel. The press release in Chmiel contained
     an admission of improper scientific analysis from the prosecutorial
     agency that had been convicting defendants using this analysis.
     The JSGC [R]eport, on the other hand, was released by an
     independent and bipartisan governmental agency and does not
     include any language that could be considered an admission of
     error by prosecutors or the judiciary with respect to the imposition
     of the death penalty. [Appellant] claims that the report contains
     “the admission of widespread, systemic error in criminal
     prosecutions,” however, this [c]ourt’s review of the text of the
     report did not uncover such an admission. While the report does
     note areas of concern and suggests recommendations, it does not
     go so far as to admit widespread, systemic error in criminal
     prosecutions. It should also be noted that the task force members
     behind the report are Pennsylvania state senators, unlike the
     press release in Chmiel which was released by the FBI, a federal
     law enforcement agency.         Since the holding in Chmiel is
     inapplicable, this [c]ourt properly dismissed [Appellant]’s petition
     as untimely[,] since the JSGC [R]eport was not a newly-
     discovered fact capable of overcoming the PCRA’s time bar.

PCO at 8-9.

     We agree with the PCRA court. The JSGC Report is more analogous to

the NAS Report in Edmiston, and is distinguishable from the public

admissions at issue in Chmiel. Although Appellant contends that he is not

relying on the underlying data of the JSGC Report, but instead on the report’s

conclusions based on the underlying data, we agree with the PCRA court that

those conclusions do not constitute evidence “of a higher grade or character

than what was previous[ly available] on a material issue.” Small, 189 A.3d

at 975-76. We further agree with the Commonwealth that:

                                    - 13 -
J-S56012-20


      [Appellant] here asserts that “the new fact is not that [he] was
      convicted by a biased jury,” but rather “the JSGC’s admission that
      juries selected in capital cases like [Appellant]’s were shaped by
      a jury selection process that eliminated certain social and
      demographic groups.” []Appellant’s [B]rief at 11[]. However,
      this so-called “admission” is not a fact that has any relation or
      direct nexus to [Appellant]’s own case.3 The report does not
      allege that the prosecutor in [Appellant]’s case acted with
      discriminatory intent.
         3 It is important to note that nowhere in the JSGC [R]eport
         is there an “admission” of wrongdoing on the part of the
         Commonwealth. The report merely cites other reports
         suggesting hypothetically that “attorneys, who know
         statistical research on demographics and attitudes, might
         rely on that knowledge to exclude potential jurors … to
         increase the possibility of creating a jury that will decide in
         their favor.” JSGC Report at 11 (emphasis added).

Commonwealth’s Brief at 10-11.

      In Chmiel, by contrast, the FBI admitted that its hair analysis was

flawed in the vast majority of cases, and that its own experts, and the experts

trained by the FBI, had given fatally flawed scientific opinion testimony

concerning the strength of that evidence in virtually every case in which hair

analysis was presented.    That provided a distinct and concrete link to the

flawed evidence and related scientific opinion testimony presented at Chmiel’s

trial, where the Commonwealth had presented a witness, Surma, who had

made the problematic scientific claims.

      There is no analogous admission in the instant case regarding the

prosecutor’s ostensible discriminatory exclusion of jurors at Appellant’s capital

trial. Rather, akin to Edmiston with respect to the NAS Report, a systemic

problem has been identified in the JSGC Report regarding racial and other



                                     - 14 -
J-S56012-20



problematic demographic disparities in jury selection.    However, there has

been no revelation in the JSGC Report of a specific error in Appellant’s case,

an admission of such an error by the prosecutor or the District Attorney’s

office, nor an admission of a systemic error that necessarily impacted

Appellant’s case. Thus, Appellant fails to convince us that his claim is on par

with the revelations that triggered the timeliness exception of Section

9545(b)(1)(ii) in Chmiel.   Accordingly, we conclude that the JSGC Report

does not constitute a “newly-discovered fact” that was previously unknown to

Appellant when he filed the PCRA petition under review.

      Consequently, we need not address whether Appellant acted with due

diligence in acquiring that information, because he fails to satisfy the first

prong of the test for newly-discovered facts. Appellant concedes that he relies

“in significant part on the recommendations and conclusions of the JSGC

Report, which were entirely unknown to him before the report was issued on

June 25, 2018,” and not the underlying statistical data. Appellant’s Brief at

16.   Because we determine those conclusions do not constitute newly-

discovered facts within the meaning of Section 9545(b)(1)(ii), it is

unnecessary to determine if Appellant acted diligently in discovering the JSGC

Report.

      Furthermore, because Appellant cannot successfully invoke Section

9545(b)(1)(ii) to excuse the untimeliness of his PCRA petition, we cannot

address Appellant’s second issue or the PCRA court’s alternative analysis of

the underlying constitutional claim(s). See Commonwealth v. Abu-Jamal,

                                    - 15 -
J-S56012-20



833 A.2d 719, 723–24 (Pa. 2003) (“The PCRA’s timeliness requirements are

jurisdictional in nature and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed.”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2021




                                     - 16 -